Citation Nr: 0825429	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for scar, dorsum 
laceration of the nose. 

2.  Entitlement to service connection for a psychiatric 
disorder (originally claimed as post-traumatic stress 
disorder (PTSD)). 

3.  Entitlement to service connection for bone spurs causing 
chronic cervical myelopathy and cord atrophy with lower 
extremity spasticity, to include as secondary to service-
connected residuals of nasal fracture with deviated septum. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carole R. Kammel

INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, wherein the RO, in part, denied service 
connection for the disabilities currently on appeal.  The 
veteran timely appealed the RO's rating action to the Board. 

The decision below addresses only the issue involving the 
scar from a nasal laceration; issues involving entitlement to 
service connection for a psychiatric disorder (originally 
claimed as PTSD) and for bone spurs are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The medical evidence of records does not currently show that 
the veteran has a disability manifested by a scar, from 
dorsum laceration of the nose. 


CONCLUSION OF LAW

Service connection is not warranted for scar, dorsum 
laceration of the nose.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issue decided below, VA 
provided the veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in a March 2005 letter.  The 
letter informed the veteran to let VA know of any evidence he 
thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  While the RO has not informed the veteran of the 
Dingess elements involving disability ratings and effective 
dates, these matters are moot since his claim for service 
connection for a scar, dorsum laceration of the nose is being 
denied.  There is no prejudice to the appellant by 
adjudication of claim in the decision below.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120. As stated above, the veteran was provided 
pre-adjudication VCAA notice via a March 2005 letter.  Id. 

	
       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service medical and 
personnel records, post-service private and VA medical 
reports and statements have been associated with the claims 
file.  

Regarding the veteran's claim for a scar, dorsum laceration 
of the nose, as the preponderance of the evidence is against 
a finding that the veteran currently has any residual 
disability, VA's duty to provide an additional examination 
has not been triggered.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under section 5103A to provide a claimant with a 
medical examination or to obtain a medical opinion is 
triggered if the evidence demonstrates "some casual 
connection between his disability and his military service").  

The Board observes that a claims file review reflects that 
since 1989, the veteran has been in receipt of disability 
benefits from the Social Security Administration (SSA) on 
account of an "ambulating problem."  (See, December 2004 VA 
outpatient report).  The SSA records are not contained in the 
claims file.  In this regard, generally, VA has a duty to 
acquire copies of the SSA decision and the supporting medical 
records pertinent to such a claim.  Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  Here, however, insofar as the SSA disability 
benefits were awarded because of the veteran's "ambulation 
problem," they are not relevant to the issue on appeal - the 
veteran's claim for service connection for a scar dorsum, 
laceration of the nose on appeal.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duties in the development of the 
aforementioned service connection claim discussed in the 
decision below. 

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.303(a) (2007). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).


III.  Analysis

The veteran contends, in written statements provided 
throughout the duration of the appeal that he has a scar on 
his nose as a result of a physical altercation that occurred 
during military service.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for scar, dorsum laceration of 
the nose.  In reaching the foregoing determination, and as 
contended by the veteran, service medical records confirm 
that in April 1967, the appellant was involved in a physical 
altercation that resulted in a blow to his face with 
subsequent laceration of the nasal dorsum and fracture of the 
nasal bone.  A July 1970 service separation examination 
report reflects that no indentifying scars were reported at 
discharge.  

Post-service VA and private treatment and examination reports 
are devoid of any evidence that the veteran currently has a 
scar, dorsum laceration of the nose.  Notably, a June 2005 VA 
ear, nose and sinus examination report was devoid of any 
evidence of a scar or laceration on the nose.  At that time, 
the veteran stated that he had very little problems with his 
nose, except for some exudate.  There was no evidence of any 
physical deformity of the nose, such as a scar. 

Simply put, the veteran's claim for service connection for a 
disability manifested by a scar, dorsum laceration of the 
nose, must be denied because medical evidence does not show 
that he has such a disability.  While the veteran is already 
service-connected for residuals of the in-service fracture, 
it does not appear from the evidence that a scar is one of 
these residuals.  

Overall, there has been no competent diagnosis of a scar, 
dorsum laceration of the nose.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Thus, as the veteran has not been diagnosed with a scar, 
dorsum laceration of the nose, the claim for service 
connection for said disability must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  As 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for scar, dorsum laceration of the nose, 
is denied. 



REMAND

The Board has reviewed the veteran's claims file and finds 
additional substantive development and adjudication is 
necessary prior to final Board disposition of the issues of 
entitlement to service connection for an acquired psychiatric 
disorder (originally claimed as PTSD) and for bone spurs 
causing chronic cervical myelopathy and cord atrophy with 
lower extremity spasticity (originally claimed as spinal cord 
injury, neck injury and foot drop), to include as secondary 
to service-connected residual nasal fracture with deviated 
septum.  

First, a review of the VA and private treatment and 
examination reports reflects that the veteran reported having 
been hospitalized for an "acute psychotic episode" at a VA 
hospital (VAH) in Houston, Texas in 1978.  (See, December 
2004 VA outpatient report).  Records of this hospitalization 
for a psychiatric problem are not on file.  VA has 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is necessary.  Id.

Second, a records review also reflects that since 1989, the 
veteran has been in receipt of disability benefits from the 
SSA based on an "ambulation problem."  (See, December 2004 
VA outpatient report).  The SSA decision granting entitlement 
to disability benefits, as well as any medical records used 
in making the determination are not contained in the claims 
file.  As the SSA records bear directly upon the issue of 
entitlement to service connection for bone spurs causing 
chronic cervical myelopathy and cord atrophy with lower 
extremity spasticity (originally claimed as spinal cord 
injury, neck injury and foot drop), to include as secondary 
to service-connected residual nasal fracture with deviated 
septum, a remand is required to obtain such records in 
accordance with VA's duty to assist the veteran in 
substantiating said claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Third, there are conflicting VA and private opinions in 
support of and against the claim for service connection for 
bone spurs causing chronic cervical myelopathy and cord 
atrophy with lower extremity spasticity (originally claimed 
as spinal cord injury, neck injury and foot drop), to include 
as secondary to service-connected residual nasal fracture 
with deviated septum, respectively.  To that end, a January 
2004 VA outpatient treatment report contains an assessment of 
"Chronic Cervical Myelopathy secondary to cord atrophy which 
occurred prior to decompression laminectomy in 1987 with 
marked LE spasticity causing pain and poor balance."   (See, 
January 2004 VA outpatient treatment report).  

In contrast, in a November 2005 report, the veteran's primary 
care physician, J. S. M. D., opined that the veteran's 
neurological condition, i.e., foot drop and lower extremity 
spasticity due to cervical stenosis, resulted from a service-
related blow to the face in 1967.  (See, November 2005 
report, prepared and submitted by J. S. M. D.).  Neither the 
VA physician nor Dr. J. S. reviewed the claims file, or 
provided a medical rationale, in formulating their respective 
opinions.  In light of the foregoing, the Board finds that 
prior to appellate review of the instant claim, a VA 
examination is needed so that an informed medical opinion can 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of 
the veteran, dated in 1978, from the 
VAH in Houston, Texas.  If these 
records can not be obtained, 
documentation stating this fact must be 
associated with the claims file.

2.  Contact SSA and request all medical 
records associated with the veteran's 
award of SSA benefits. Any records 
received should be associated with the 
claims folder.
    
3.  Schedule the veteran for a VA 
neurological or any other appropriate 
examination(s) to determine the nature 
and etiology of any disability 
manifested by bone spurs causing 
chronic cervical myelopathy and cord 
atrophy with lower extremity 
spasticity.  All indicated tests and 
studies should be conducted.  The 
claims folder must be made available to 
the examiner(s)for review before the 
examination(s).  The examiner should 
annotate in the examination report(s) 
that claims file review was conducted. 

The examiner(s) should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current disability 
manifested by bone spurs causing 
chronic cervical myelopathy and cord 
atrophy with lower extremity spasticity 
is the result of the April 1967 in-
service physical assault, or was caused 
or aggravated by the service connected 
residual of nasal fracture with 
deviated septum.  The reasons and bases 
for all opinions should be provided.  
    
In formulating the requested opinion, 
the VA examiner(s) is requested to 
comment on an April 1967 service 
medical report, January 2004 VA 
treatment record and J. S. M. D.'s 
November 2005 report. 

4.  After accomplishing the above, the RO 
should take any further development 
deemed indicated by the record, to 
include, if indicated, additional VA 
examination(s) of the veteran to 
determine an etiological relationship, if 
any, between any claimed acquired 
psychiatric disorder and his period of 
military service.  Then, the claims of 
entitlement to service connection for an 
acquired psychiatric disorder (originally 
claimed as PTSD) and bone spurs causing 
chronic cervical myelopathy and cord 
atrophy with lower extremity spasticity 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of the above-
referenced service connection claims.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims including 
reporting for any scheduled VA examinations, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination(s) may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


